Citation Nr: 0823728	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity and bilateral lower 
extremities.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to May 1986. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing on these matters was scheduled in December 2006.  
As the veteran did not appear for her scheduled hearing, the 
matter has been certified to the Board for appellate review.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Included in the claims folder is a copy of an April 2005 
decision in which the Social Security Administration (SSA) 
awarded disability benefits to the veteran in part due to 
neuropathy and epilepsy.  The medical records upon which SSA 
based its decision, however, are not of record.  A remand is, 
therefore, necessary to accord the RO, through the AMC, an 
opportunity to obtain any available medical records used in 
support of the SSA's April 2005 decision.  

In October 2002, a private neurologist, Dr. K., diagnosed the 
veteran with a seizure disorder based on EEG findings.  In 
February 2006, Dr. K. indicated that he had reviewed the 
veteran's service medical records and that it was his 
professional opinion that a seizure disorder was related to 
service.

In October 2007, the veteran underwent a VA examination.  
After reviewing the veteran's service medical records and the 
claims folder, the VA examiner concluded that Dr. K.'s 
October 2002 EEG lacked sufficient detail upon which to base 
a diagnosis of seizure disorder.  In addition, the VA 
examiner pointed to a January 2007 VA examination that had 
described the veteran's seizures as "episodes of 
abnormalities of thinking, memory or mood," a description 
that the VA examiner felt was "highly non-specific and 
unusual as the only manifestations of a seizure disorder."  
Also, the VA examiner noted that private 1997 and 1998 
neurological evaluations had found no history of a seizure 
disorder.  Nevertheless, the VA examiner felt that a 
definitive answer could not be rendered on the issue of 
whether the veteran has a compensable seizure disorder 
without referral for epilepsy monitoring to determine whether 
she indeed suffers from a seizure disorder, and, if so, if 
the seizures could be related to her complaints of headaches 
and syncope while on active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any available medical 
records used in support of the SSA's April 
2005 decision that awarded disability 
benefits to the veteran.  All such 
available records should be associated 
with the veteran's claims folder.  

2.  Procure copies of records of any 
seizure or peripheral neuropathy treatment 
that the veteran may have received at the 
VA Medical Center in Nashville, Tennessee 
since February 2007.  All such available 
records should be associated with the 
claims folder.  

3.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of any seizure 
disorder that she may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
referred to an epilepsy monitoring unit, 
if feasible, and all indicated tests and 
studies should be conducted.  

All pertinent seizure pathology found on 
examination should be noted in the report 
of the evaluation.  If the veteran is 
found to have a seizure disorder, the 
examiner should express an opinion as to 
whether there is a 50% probability or 
greater that such disability is 
etiologically related to her service 
(including her in-service complaints of 
headache and syncope).  The examiner 
should reconcile any opinion with Dr. K.'s 
October 2002 diagnosis and February 2006, 
July 2007, and December 2007 opinions; the 
findings in Dr. R.'s June 1997 neurology 
consult; and the findings in Dr. N.'s 
August 1998 neurology consult.  

4.  After the above has been completed, 
readjudicate the issues on appeal.  If the 
issues on appeal continue to be denied, 
the veteran and her representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
